        Case 6:18-cv-00005-DWM Document 54 Filed 04/22/19 Page 1 of 3



Michael D. Cok
Jonathan M. Cok
COK KINZLER PLLP
35 North Bozeman
P. O. Box 1105
Bozeman, Montana 59771-1105
Telephone: (406) 587-4445
mikecok@cokkinzlerlaw.com
jcok@cokkinzlerlaw.com

Elizabeth K. Green (pro hac vice)
KANTOR & KANTOR, LLP
19839 Nordhoff Street
Northridge, CA 91324
Telephone: (818) 886-2525
egreen@kantorlaw.net

Attorneys for Plaintiff



                 UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF MONTANA, BUTTE DIVISION

                                **********

                                      )
JESSICA U.,                           ) PLAINTIFF’S MOTION FOR
                                      ) SUMMARY JUDGMENT
             Plaintiff,               )
                                      )
v.                                    )
                                      ) Civil Action No. 6:18-cv-00005
BLUE CROSS AND BLUE SHIELD            )
OF MONTANA,                           )
                                      )
             Defendant.               )
                                      )


                                      1
       Case 6:18-cv-00005-DWM Document 54 Filed 04/22/19 Page 2 of 3



      Pursuant to Federal Rules of Civil Procedure 56, Plaintiff Jessica U. hereby

moves the Court for an order of summary judgment in favor of Plaintiff and against

Defendant Blue Cross Blue Shield of Montana. In support of Plaintiff’s motion for

summary judgment, Plaintiff has concurrently filed Plaintiff’s Brief in Support of

Plaintiff’s Motion for Summary Judgment, Declaration of Elizabeth K. Green in

Support of Plaintiff’s Motion for Summary Judgment, and Plaintiff’s Statement of

Undisputed Facts in Support of Plaintiff’s Motion for Summary Judgment.

Plaintiff’s counsel provided notice to Defendant’s counsel regarding the filing of

Plaintiff’s Motion for Summary Judgment and it is Plaintiff counsel’s

understanding that Defendant opposes Plaintiff’s Motion for Summary Judgment.


      Alternatively, Plaintiff requests that, if the Court deems the matter not

appropriate for summary judgment, the Court issue findings of fact and conclusions

of law and enter judgment in Plaintiff’s favor pursuant to Federal Rules of Civil

Procedure 52.


Dated this 22th day of April, 2019.    Respectfully Submitted,

                                  By: /s/ Elizabeth K. Green

                                       Elizabeth K. Green (admitted pro hac vice)
                                       Attorneys for Plaintiff
                                       Jessica U.




                                          2
        Case 6:18-cv-00005-DWM Document 54 Filed 04/22/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2019 a true copy of the foregoing

PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT was served via ECF on

all parties of record.

Daniel J. Auerbach
BROWNING, KALECZYC, BERRY & HOVEN, P.C.
201 West Railroad St. Suite 300
Missoula, MT 59802
Telephone: 406.728.1694
Facsimile: 406.728.5475
daniel@bkbh.com

Martin J. Bishop (pro hac vice)
Rebecca R. Hanson (pro hac vice)
Meredith A. Shippee (pro hac vice)
REED SMITH LLP
10 South Wacker Drive, 40th Floor
Chicago, IL 60606
Telephone: (312) 207-1000
Facsimile: (312) 207-6400
mbishop@reedsmith.com
rhanson@reedsmith.com
mshippee@reedsmith.com




                                /s/ Elizabeth K. Green




                                          3
